Citation Nr: 0948231	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-00 365A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to the 
claimed right knee disorder.

4.  Entitlement to service connection for radial nerve 
laceration, status post tendon transfer, right arm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to March 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

During the course of the appeal, the Veteran relocated to 
Georgia in 2008 and the claims file was transferred to the 
custody of the RO in Atlanta, Georgia, which is now the 
agency of original jurisdiction.

In October 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A copy 
of the transcript is of record.

The issues of entitlement to service connection for 
degenerative joint disease of the right knee, for 
degenerative joint disease of the left knee, to include as 
secondary to the claimed right knee disorder, and for radial 
nerve laceration, status post tendon transfer, right arm, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for entitlement to 
nonservice-connected pension benefits is requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to 
nonservice-connected pension benefits by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in an October 2009 statement, the 
appellant withdrew his appeal for entitlement to nonservice-
connected pension benefits and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Thus, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The appeal for entitlement to nonservice-connected pension 
benefits is dismissed.

REMAND

The Veteran seeks entitlement to service connection for 
degenerative joint disease of the right knee, for 
degenerative joint disease of the left knee, to include as 
secondary to the claimed right knee disorder, and for radial 
nerve laceration, status post tendon transfer, of the right 
arm.  

In multiple written statements and his October 2009 hearing 
testimony of record, the Veteran contends that he injured his 
knees during service by working on them without any knee pads 
and by falling on them during a basketball game.  After his 
basketball injury, he reported that he was placed on light 
duty for a couple of weeks during service and then started 
seeking treatment after separation for his knees in 1981.  It 
was further reported that he sustained a work injury in 1995 
and underwent bilateral knee arthroplasty in 1996.  He 
indicated his belief that his current right and left knee 
disorders are related to events incurred during service and 
that his knees have bothered him continuously since his in-
service injury in 1978.  He also contends that his left knee 
disorder is secondary to his right knee disorder. 

The Veteran also asserts that he reinjured his right arm 
(surgically repaired in 1972 prior to enlistment) in service 
while playing basketball and was then forced out of service 
for medical reasons.  He has reported that he suffers from 
arthritis of the right elbow and wrist that is directly 
related to his in-service basketball injury.  He contends 
that his pre-existing right arm disorder was aggravated 
beyond its natural progression during his active service. 

A review of the Veteran's service treatment records revealed 
complaints of right knee pain and included an assessment of 
strain in February 1977.  

In addition, the Veteran's November 1976 service enlistment 
examination report revealed abnormal upper extremity 
findings, noting that the Veteran had undergone a tender 
transfer of the right hand in March 1973.  However, a 
December 1976 orthopedic consult showed that he was found fit 
for duty.  Clinical records dated in October and November 
1977 noted that that the Veteran had a radial nerve 
transplant in his right arm three years before with tendon 
transfer for radial nerve laceration.  He complained of 
weakness and inability to fully position his arm while 
loading ordinance as well as pain in his right elbow on full 
extension. 

Thereafter, in November 1977, the Veteran was afforded a 
physical examination as part of a Medical Evaluation Board 
(MEB) proceeding.  The examiner diagnosed status post nerve 
laceration and opined that the Veteran was totally unfit for 
duty.  It was further noted that the status post radial nerve 
laceration (status post tendon transfers, right arm) existed 
prior to enlistment and was not aggravated by service.  

Post-service private treatment records dated in October and 
December 1996 reflected that the Veteran injured both of his 
knees in a September 1995 industrial accident and thereafter 
underwent arthroscopic procedures on each knee.  An October 
1996 admission report included discussion of the Veteran's 
past medical history, noting that he had sustained a severe 
injury to the radial nerve in his right arm as a child.  

VA treatment records dated from 1996 to 2009 detailed 
complaints of right wrist pain, limitation of motion, and 
decreased strength as well as bilateral knee pain.  These 
records showed findings of severe degenerative joint disease 
or osteoarthritis of the knees, right trigger finger, right 
wrist osteoarthritis, and carpal tunnel syndrome.  In June 
2008, the Veteran had a total right knee replacement. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Based on the evidence discussed 
above, the AMC/RO should arrange for the Veteran to undergo 
an examination(s) to determine the nature and etiology of his 
claimed knee and right arm disorders on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to the claimed knee and right arm 
disorders from the Community-Based 
Outpatient Clinic (CBOC) in East Point, 
Georgia, and VA Medical Center (VAMC) in 
Atlanta, Georgia, for the period from June 
2009 to the present.  In addition, obtain 
VA inpatient treatment records for the 
June 2008 total right knee replacement 
surgery at the Atlanta VAMC. 

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his claimed 
bilateral knee and right arm disorders.  
The examiner should be provided with the 
claims file for review in conjunction with 
the examination and is requested to offer 
an opinion as to the following:

a.  Is it at least as likely as not that 
the Veteran's right knee and/or left knee 
disorder is etiologically related to his 
period of active service, including 
specifically the right knee strain treated 
during service in February 1977?  The 
examiner should also consider and discuss 
the Veteran's September 1995 industrial 
injuries as well as his statements 
regarding the in-service incurrence of the 
disorders and the continuity of his knee 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and relied upon the absence 
of evidence in the service treatment 
records to provide a negative opinion).

b.  Is it at least as likely as not that 
the Veteran's left knee disorder is 
etiologically related to his right knee 
disorder?  Or, in the alternative, the 
examiner should opine whether it is at 
least as likely as not that his claimed 
left knee disorder was aggravated 
(permanently worsened) as a result of his 
right knee disorder.

c.  Is it is as least as likely as not 
that the Veteran's pre-existing right arm 
disorder was aggravated (permanently 
worsened), as the result of active 
service?  If so, the examiner should 
discuss whether that increase in 
disability was due to the natural 
progression of the disease.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination. The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings and lay evidence, must be 
provided.

3.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in June 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


